DETAILED ACTION
Claims 1-4 (filed 01/14/2021) have been considered in this action.  Claims 1-4 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends a title that incorporates a description of the inventive concept such as “Vibration control device and method using adjustable command filter and adjustable servo-amplifier”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The third limitation contains a typographical error in that “a filter that shapes the command generated by the numerical control device and limits frequencies to be passed” should be written “a filter that shapes the movement command generated by the numerical control device and limits frequencies to be passed” in order to stay consistent with the previously established claim language.
The eight limitation contains a typographical error in that “a vibration detection unit that measures, from the deviation, the frequency and the amplitude of vibration superimposed on the moving part” should be written “a vibration detection unit that measures, from the deviation, a frequency and an amplitude of vibration superimposed on the moving part” to prevent any concerns of antecedent basis

Claim 3 is objected to because of the following informalities:  
The only limitation of claim 3 contains a typographical error in that “The vibration control device according to Claim 1, wherein the filter change unit updates, when the amplitude of the vibration exceeds a predetermined amplitude, a property of the filter such that the gain of the filter at the frequency of the vibration is reduced by at least the ratio of the amplitude of the vibration to the predetermined amplitude” should be written “The vibration control device according to Claim 1, wherein the filter change unit updates, when the amplitude of the vibration exceeds a predetermined amplitude, a property of the filter such that the gain of the filter at the frequency of the vibration is reduced by at least a ratio of the amplitude of the vibration to the predetermined amplitude”

Claim 4 is objected to because of the following informalities:  
The seventh limitation contains a typographical error in that “measuring the frequency and the amplitude of vibration superimposed on the moving part” should be written  “measuring a frequency and an amplitude of vibration superimposed on the moving part” to avoid antecedent basis issues.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 in its preamble recites “A vibration control device for controlling vibration of a moving part in a machine”, limitations 1-5 of claim 1 then go on to further limit what comprises “the machine”, however it is unclear whether these limitations are actually required by the invention or are optional because the invention is directed towards “a vibration control device” and not “a machine”.  In other words, it is unclear whether the claim actually requires “the moving part”, “the numerical control device”, “a filter” and “a servo amplifier” because these are claimed as parts of the machine, not parts of the vibration control device, the vibration control device being what is actually claimed.  Similar reasoning can be applied to claim 4 wherein the method is directed towards “a vibration control method” but then limits what steps comprises the machine as opposed to the steps of the vibration control method.  For the sake of compact prosecution the examiner shall consider that none of the constituent elements of “the machine” are actually required by the claims.  
To facilitate compact prosecution, the examiner recommends amending claim 1 to the following:
1. A system 
A 
a numerical control device that generates a movement command for the moving part;
a filter that shapes the movement command generated by the numerical control device and limits frequencies to be passed;
a detector that detects a position or a speed of the moving part;
and
a vibration control device for controlling vibration of the moving part;
wherein the vibration control device comprises an amplification factor change unit that changes an amplification factor of an amplification unit used for amplifying the deviation in the servo amplifier,
a vibration detection unit that measures, from the deviation, the frequency and the amplitude of vibration superimposed on the moving part,
and a filter change unit that changes the filter based on the frequency and the amplitude detected by the vibration detection unit.

The examiner further recommends claim 4 be similarly amended with the above changes in a corresponding way.
Claims 2-3 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(b).

Claim 2 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the start of operation” and “the end of operation”.  There is insufficient antecedent basis for these limitations in the claim.  The claim does not establish what “an operation” actually entails, such that it is not clear what the scope of the operation “starting” and “ending” actually is.  For the sake of compact prosecution, the examiner shall consider that the start and end of an operation can be any arbitrary point in time, as long as the amplification factor is able to be returned to its original factor at some point in time after it is changed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration control device”, “amplification change unit”, “vibration detection unit” and “filter change unit” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the provided specification, no specific hardware is noted as being the structure capable of performing the functions of the above units.  While a person having ordinary skill in the art would recognize that a “numerical controller” would be capable of performing such functions, the provided specification does not describe a “numerical controller” and instead relies on the broader “numerical control device” whose structure would not be known to a person having ordinary skill in the art, as the applicant has failed to equivocate a ‘numerical control device’ with the known ‘numerical controller’.  Likewise, no form of a processor, CPU, or computer has been described or suggested by the applicant as being the means for performing the above functions.  Even when describing the numerical control device, the specification makes no mention of the vibration control device being a part of the numerical control device, as all descriptions and figures of the vibration control device make it a wholly separate structure performing separate functions.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “vibration control device”, “amplification change unit”, “vibration detection unit” and “filter change unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  A person having ordinary skill in the art would recognize that a processor, CPU, computer, or some form of specialized circuitry configured to perform these functions would be required to perform the claimed functions, however no such structure is described by the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US 20090009128, hereinafter Okita) in view of Kita et al. (US 5079490, hereinafter Kita).

In regards to Claim 1, Okita teaches “A vibration control device for controlling vibration of a moving part in a machine, the machine comprising: the moving part that is driven by a servo motor” ([0003] The present invention relates to a control apparatus, more particularly relates to a control apparatus suppressing natural vibration of a controlled object including an electric motor and a machine driven by this electric motor while controlling the controlled object; [0044] The control apparatus 10 of the first embodiment of the present invention (below, also referred to as the "present apparatus 10") is a control apparatus of a machine tool 1. As shown in FIG. 1A, it receives a control signal from a higher control apparatus 30, that is, a position command P, controls the electric motor of the servo motor 21 through a servo amplifier 20, and drives the driven part, that is, the load 22, to control the operation) “a numerical control device that generates a movement command for the moving part” ([0005] In the past, machine tools equipped with electric motors have used control apparatuses for controlling the electric motors. In particular, a control apparatus using an electric motor, that is, a servo motor, for feedback control controls the difference between position, speed, current, and other command values and the actual values to become zero at all times. The machine position, motor speed, etc. are accurately controlled, so this is being widely employed in general CNC machine tools etc.; [0022] in the control apparatus according to the present invention, preferably the control signal is a speed command or torque command, and the analysis control unit controls the frequency analysis unit based on the value of the speed command or the torque command; [0048] The present apparatus 10 has a higher control apparatus 30 controlling the control unit. The higher control apparatus 30 outputs the position command P to the control unit of the present apparatus 10. As this higher control apparatus 30, for example, it is possible to use a CNC control apparatus or other known control apparatus) “a filter that shapes the command generated by the numerical control device and limits frequencies to be passed” ([0021]  a band rejection filter receiving as input the control signal, stripping the control signal of the natural frequency component, and outputting the resultant control signal to the electric motor) “a detector that detects a position or a speed of the moving part” ([0047] the position and speed of the spindle of the servo motor 21 are detected by a position and speed detection unit 23. The position and speed detection unit 23 feeds back the detected position and speed to the present apparatus 10) “and a servo amplifier that controls a force generated by the servo motor or a force transmitted to the moving part such that a deviation between an output from the filter and a detection value detected by the detector becomes 0” (Fig 1A and [0060] The servo amplifier 20 inputs the voltage command D and supplies the power for control to the servo motor 21; [0005] machine tools equipped with electric motors have used control apparatuses for controlling the electric motors. In particular, a control apparatus using an electric motor, that is, a servo motor, for feedback control controls the difference between position, speed, current, and other command values and the actual values to become zero at all times; [0052] The position control unit 11a, as shown in FIG. 1A, receives as input the position command P output from the higher control apparatus 30 and the actual position detection value Pfb of the servo motor 21 fed back from the position and speed detection unit 23. The position control unit 11a outputs a speed command V reducing the positional difference P-Pfb comprised of the position command P minus the position detection value Pfb to the speed control unit 11b. As the method of this position control, for example, proportional control may be used; [0055] The speed control unit 11b, as shown in FIG. 1A, receives as input a speed command V output from the position control unit 11a and an actual speed detection value Vfb of the servo motor 21 fed back from the position and speed detection unit 23. The speed control unit 11b outputs a current command for reducing the speed difference V-Vfb comprised of the speed command V minus the speed detection value Vfb, that is, the torque command J, through the band rejection filter 15 to the current control unit 11c; [0077] The present apparatus 10 receives as input the position command P from the higher control apparatus 30 and controls the servo motor 21 by feedback control.  The analysis control unit 13 controls the frequency analysis unit 12 to analyze the vibration or stop the analysis based on the input value of the speed command V so that the detection unit 14 does not detect a known vibration having a large amplitude other than the natural vibration of the controlled object as natural vibration. Further, when the detection unit 14 detects or selects a new natural frequency, the filter characteristic setting unit 16 changes the filter coefficient of the band rejection filter 15; [0078] the band rejection filter 15 changed in filter coefficient outputs a torque command stripped of the natural frequency component from the torque command J through the current control unit 11c and servo amplifier 20 to the servo motor 21, so natural vibration of a controlled object including a servo motor 21 and a machine driven by the servo motor 21 is prevented. As a result, the controlled object is stably controlled; wherein fig. 1A shows output from filter is utilized in the feedback control driving the difference/deviation between position and speed command to zero) “wherein the vibration control device comprises....a vibration detection unit that measures, from the deviation, the frequency and the amplitude of vibration superimposed on the moving part” (Fig. 1A shows items 12-16 and [0021] To achieve this object, the control apparatus according to the present invention has a control unit outputting a control signal controlling an electric motor and suppresses natural vibration of a controlled object including the electric motor and a machine driven by the electric motor while controlling the controlled object, the apparatus comprising a frequency analysis unit analyzing a frequency included in the control signal; [0045]  the present apparatus 10 has a frequency analysis unit 12 analyzing a frequency included in a control signal of a torque command, an analysis control unit 13 controlling the start or stopping of the frequency analysis unit 12, a detection unit 14 detecting a natural frequency of the controlled object from an analysis result of the frequency analysis unit 12; [0057] The band rejection filter 15 attenuates the frequency component in a predetermined bandwidth having the natural frequency of the controlled object as the center frequency from the input torque command J. Further, the band rejection filter 15 outputs the torque command J reducing the natural frequency component to the current control unit 11c. [0074] The detection unit 14 detects the frequency with a magnitude of the frequency component of a predetermined threshold value or more as the natural frequency from this analysis result. When the frequency component having a value of a predetermined threshold value or more has a peak shape, the maximal value of that peak is detected as the natural frequency) “and a filter change unit that changes the filter based on the frequency and the amplitude detected by the vibration detection unit” ([0077] The analysis control unit 13 controls the frequency analysis unit 12 to analyze the vibration or stop the analysis based on the input value of the speed command V so that the detection unit 14 does not detect a known vibration having a large amplitude other than the natural vibration of the controlled object as natural vibration. Further, when the detection unit 14 detects or selects a new natural frequency, the filter characteristic setting unit 16 changes the filter coefficient of the band rejection filter 15; [0078] Further, the band rejection filter 15 changed in filter coefficient outputs a torque command stripped of the natural frequency component from the torque command J through the current control unit 11c and servo amplifier 20 to the servo motor 21, so natural vibration of a controlled object including a servo motor 21 and a machine driven by the servo motor 21 is prevented. As a result, the controlled object is stably controlled).
Okita fails to teach “wherein the vibration control device comprises an amplification factor change unit that changes an amplification factor of an amplification unit used for amplifying the deviation in the servo amplifier”.
Kita teaches “wherein the vibration control device comprises an amplification factor change unit that changes an amplification factor of an amplification unit used for amplifying the deviation in the servo amplifier” (Fig. 3 and 4 and  [col 1 line 52] Numeral 25 denotes a speed loop gain circuit which amplifies a speed deviation signal .DELTA..omega..gamma., and numeral 26 denotes an electric power conversion circuit which converts the output signal of the speed loop gain circuit 25 into power to be supplied to the motor 3; [col 3 line 49] FIG. 3 is a block diagram showing the constitution of the control unit 2 according to one embodiment of this invention. In this drawing, the same reference numerals as those used in the prior-art example indicate the same or corresponding parts appearing in the prior-art example...Numerals 25a and 25b each denote a speed loop gain circuit which inputs a speed deviation signal .DELTA..omega..gamma. outputted from the comparator 24, and amplifies and outputs in accordance with its gain value. The gain of the speed loop gain circuit 25b has been set higher than the gain of the other gain circuit 25a...numerals 28a and 28b each denote a switch provided on the output side of the speed loop gain circuits 25a and 25b respectively, and numeral 29 denotes a switch changeover section which controls the on-off operation to close either one of the switches 27a and 27b and also either one of the switches 28a and 28b and to open the other. The above-mentioned switches 27a, 27b, 28a and 28b and the switch changeover section 29 constitute a gain changing means which changes the loop gain such that the position loop gain circuit 22a and the speed loop gain circuit 25a are selected when no gain changeover signal GCS is inputted from the N/C system 1 and also the position loop gain circuit 22b and the speed loop gain circuit 25b are selected when the gain changeover signal GCS is inputted).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machine tool that controls an adjustable filter for filtering a vibration command feeding a servo motor that includes an amplifier feeding the servo motor using a deviation between a measured speed or position and filter output as taught by Okita with the use of an amplifier that feeds a servo with two different and selectable gain values for the amplifier such that different modes of operation are afforded by each amplifier gain as taught by Kita because by incorporating such a feature one would expect to avoid the stated problem of “[col 2] there has been such a problem that the mechanical system of the machine tool makes resonance depending on operating conditions during a rapid feed in the turning operation mode or in the C-axis operation mode, easily causing vibration and noise” by providing the benefit of “[col 2] he present invention has been accomplished in an attempt to solve the problems mentioned above, and has as its object the provision of a high-performance, easy-to-operate spindle drive system of a machine tool which can drive the spindle without adversely affecting the C-axis cutting performance of the machine”.  It would have further been obvious to combine these features because both Okita and Kita relate to the same problem of controlling vibration in a machine tool and a method to improve the cutting performance of the tool by reducing vibrations, specifically resonance or natural frequency vibrations.  By combining these elements it can be considered taking the known machine tool system that moves a tool with a servo motor through position and speed feedback control with a filter that removes natural frequencies from the filtered feedback to feed a servo amplifier that amplifies power to the servo motor with the use of an amplifier with two different gain values that are switchable so that different operable modes are selected with the switchable gains in a known way to produce predictable results.

In regards to Claim 2, Okita and Kita teach the vibration control device as incorporated by claim 1 above.  Kita further teaches “The vibration control device according to Claim 1, wherein the amplification factor change unit enables the detector to detect vibration of the moving part by reducing the amplification factor of the amplification unit at the start of operation and returning the amplification factor of the amplification unit to an original amplification factor at the end of operation” (Fig. 3 and 4 and  [col 1 line 52] Numeral 25 denotes a speed loop gain circuit which amplifies a speed deviation signal .DELTA..omega..gamma., and numeral 26 denotes an electric power conversion circuit which converts the output signal of the speed loop gain circuit 25 into power to be supplied to the motor 3; [col 3 line 49] FIG. 3 is a block diagram showing the constitution of the control unit 2 according to one embodiment of this invention. In this drawing, the same reference numerals as those used in the prior-art example indicate the same or corresponding parts appearing in the prior-art example...Numerals 25a and 25b each denote a speed loop gain circuit which inputs a speed deviation signal .DELTA..omega..gamma. outputted from the comparator 24, and amplifies and outputs in accordance with its gain value. The gain of the speed loop gain circuit 25b has been set higher than the gain of the other gain circuit 25a...numerals 28a and 28b each denote a switch provided on the output side of the speed loop gain circuits 25a and 25b respectively, and numeral 29 denotes a switch changeover section which controls the on-off operation to close either one of the switches 27a and 27b and also either one of the switches 28a and 28b and to open the other. The above-mentioned switches 27a, 27b, 28a and 28b and the switch changeover section 29 constitute a gain changing means which changes the loop gain such that the position loop gain circuit 22a and the speed loop gain circuit 25a are selected when no gain changeover signal GCS is inputted from the N/C system 1 and also the position loop gain circuit 22b and the speed loop gain circuit 25b are selected when the gain changeover signal GCS is inputted; wherein because there are only two operating modes when the system changes from one to the other this can be considered the starting and ending points of “the operation”).


In regards to Claim 3, Okita and Kita teach the vibration control device as incorporated by claim 1 above.  Okita further teaches “The vibration control device according to Claim 1, wherein the filter change unit updates, when the amplitude of the vibration exceeds a predetermined amplitude, a property of the filter such that the gain of the filter at the frequency of the vibration is reduced by at least the ratio of the amplitude of the vibration to the predetermined amplitude” ([0021] a band rejection filter receiving as input the control signal, stripping the control signal of the natural frequency component, and outputting the resultant control signal to the electric motor; [0076] The filter characteristic setting unit 16 changes the center frequency of the frequency component stripped by the band rejection filter 15 to match with the input natural frequency. Further, the filter characteristic setting unit 16 may change other filter coefficients in the band rejection filter 15, that is, the bandwidth or amount of attenuation, together with the center frequency; [0078] Further, the band rejection filter 15 changed in filter coefficient outputs a torque command stripped of the natural frequency component from the torque command J through the current control unit 11c and servo amplifier 20 to the servo motor 21, so natural vibration of a controlled object including a servo motor 21 and a machine driven by the servo motor 21 is prevented. As a result, the controlled object is stably controlled; [0119]  for the natural vibration in the frequency domain far from the control band CB, the amount of attenuation of the band rejection filter 15 is set large to reliably reduce the natural vibration; wherein because the natural frequency is stopped/stripped or made so small as to become below the threshold that triggered the adjustment of the filter, it must be at least the ratio of the amplitude of the vibration to the predetermined amplitude because it is now below this predetermined amplitude (i.e. threshold)).

In regards to Claim 4, Okita teaches “A vibration control method for controlling vibration of a moving part in a machine, the machine comprising: the moving part that is driven by a servo motor” ([0003] The present invention relates to a control apparatus, more particularly relates to a control apparatus suppressing natural vibration of a controlled object including an electric motor and a machine driven by this electric motor while controlling the controlled object; [0044] The control apparatus 10 of the first embodiment of the present invention (below, also referred to as the "present apparatus 10") is a control apparatus of a machine tool 1. As shown in FIG. 1A, it receives a control signal from a higher control apparatus 30, that is, a position command P, controls the electric motor of the servo motor 21 through a servo amplifier 20, and drives the driven part, that is, the load 22, to control the operation) “a numerical control device that generates a movement command for the moving part” ([0005] In the past, machine tools equipped with electric motors have used control apparatuses for controlling the electric motors. In particular, a control apparatus using an electric motor, that is, a servo motor, for feedback control controls the difference between position, speed, current, and other command values and the actual values to become zero at all times. The machine position, motor speed, etc. are accurately controlled, so this is being widely employed in general CNC machine tools etc.; [0022] in the control apparatus according to the present invention, preferably the control signal is a speed command or torque command, and the analysis control unit controls the frequency analysis unit based on the value of the speed command or the torque command; [0048] The present apparatus 10 has a higher control apparatus 30 controlling the control unit. The higher control apparatus 30 outputs the position command P to the control unit of the present apparatus 10. As this higher control apparatus 30, for example, it is possible to use a CNC control apparatus or other known control apparatus) “a filter that shapes the command generated by the numerical control device and limits frequencies to be passed” ([0021]  a band rejection filter receiving as input the control signal, stripping the control signal of the natural frequency component, and outputting the resultant control signal to the electric motor) “a detector that detects a position or a speed of the moving part” ([0047] the position and speed of the spindle of the servo motor 21 are detected by a position and speed detection unit 23. The position and speed detection unit 23 feeds back the detected position and speed to the present apparatus 10) “and a servo amplifier that controls a force generated by the servo motor or a force transmitted to the moving part such that a deviation between an output from the filter and a detection value detected by the detector becomes 0” (Fig 1A and [0060] The servo amplifier 20 inputs the voltage command D and supplies the power for control to the servo motor 21; [0005] machine tools equipped with electric motors have used control apparatuses for controlling the electric motors. In particular, a control apparatus using an electric motor, that is, a servo motor, for feedback control controls the difference between position, speed, current, and other command values and the actual values to become zero at all times; [0052] The position control unit 11a, as shown in FIG. 1A, receives as input the position command P output from the higher control apparatus 30 and the actual position detection value Pfb of the servo motor 21 fed back from the position and speed detection unit 23. The position control unit 11a outputs a speed command V reducing the positional difference P-Pfb comprised of the position command P minus the position detection value Pfb to the speed control unit 11b. As the method of this position control, for example, proportional control may be used; [0055] The speed control unit 11b, as shown in FIG. 1A, receives as input a speed command V output from the position control unit 11a and an actual speed detection value Vfb of the servo motor 21 fed back from the position and speed detection unit 23. The speed control unit 11b outputs a current command for reducing the speed difference V-Vfb comprised of the speed command V minus the speed detection value Vfb, that is, the torque command J, through the band rejection filter 15 to the current control unit 11c; [0077] The present apparatus 10 receives as input the position command P from the higher control apparatus 30 and controls the servo motor 21 by feedback control.  The analysis control unit 13 controls the frequency analysis unit 12 to analyze the vibration or stop the analysis based on the input value of the speed command V so that the detection unit 14 does not detect a known vibration having a large amplitude other than the natural vibration of the controlled object as natural vibration. Further, when the detection unit 14 detects or selects a new natural frequency, the filter characteristic setting unit 16 changes the filter coefficient of the band rejection filter 15; [0078] the band rejection filter 15 changed in filter coefficient outputs a torque command stripped of the natural frequency component from the torque command J through the current control unit 11c and servo amplifier 20 to the servo motor 21, so natural vibration of a controlled object including a servo motor 21 and a machine driven by the servo motor 21 is prevented. As a result, the controlled object is stably controlled; wherein fig. 1A shows output from filter is utilized in the feedback control driving the difference/deviation between position and speed command to zero) “wherein the vibration control method comprises the steps of...measuring the frequency and the amplitude of vibration superimposed on the moving part” (Fig. 1A shows items 12-16 and [0021] To achieve this object, the control apparatus according to the present invention has a control unit outputting a control signal controlling an electric motor and suppresses natural vibration of a controlled object including the electric motor and a machine driven by the electric motor while controlling the controlled object, the apparatus comprising a frequency analysis unit analyzing a frequency included in the control signal; [0045]  the present apparatus 10 has a frequency analysis unit 12 analyzing a frequency included in a control signal of a torque command, an analysis control unit 13 controlling the start or stopping of the frequency analysis unit 12, a detection unit 14 detecting a natural frequency of the controlled object from an analysis result of the frequency analysis unit 12; [0057] The band rejection filter 15 attenuates the frequency component in a predetermined bandwidth having the natural frequency of the controlled object as the center frequency from the input torque command J. Further, the band rejection filter 15 outputs the torque command J reducing the natural frequency component to the current control unit 11c. [0074] The detection unit 14 detects the frequency with a magnitude of the frequency component of a predetermined threshold value or more as the natural frequency from this analysis result. When the frequency component having a value of a predetermined threshold value or more has a peak shape, the maximal value of that peak is detected as the natural frequency) “reducing, when the amplitude of the vibration exceeds a predetermined amplitude, the gain of the filter at the frequency of the vibration by at least the ratio of the amplitude of the vibration to the predetermined amplitude” ([0021] a band rejection filter receiving as input the control signal, stripping the control signal of the natural frequency component, and outputting the resultant control signal to the electric motor;[0076] The filter characteristic setting unit 16 changes the center frequency of the frequency component stripped by the band rejection filter 15 to match with the input natural frequency. Further, the filter characteristic setting unit 16 may change other filter coefficients in the band rejection filter 15, that is, the bandwidth or amount of attenuation, together with the center frequency; [0077] The analysis control unit 13 controls the frequency analysis unit 12 to analyze the vibration or stop the analysis based on the input value of the speed command V so that the detection unit 14 does not detect a known vibration having a large amplitude other than the natural vibration of the controlled object as natural vibration. Further, when the detection unit 14 detects or selects a new natural frequency, the filter characteristic setting unit 16 changes the filter coefficient of the band rejection filter 15; [0078] Further, the band rejection filter 15 changed in filter coefficient outputs a torque command stripped of the natural frequency component from the torque command J through the current control unit 11c and servo amplifier 20 to the servo motor 21, so natural vibration of a controlled object including a servo motor 21 and a machine driven by the servo motor 21 is prevented. As a result, the controlled object is stably controlled; wherein because the attenuation is adjusted to remove the natural frequencies, this would be understood by a person having ordinary skill in the art to be reducing the gain of the filter; [0119]  for the natural vibration in the frequency domain far from the control band CB, the amount of attenuation of the band rejection filter 15 is set large to reliably reduce the natural vibration; wherein because the natural frequency is stopped/stripped or made so small as to become below the threshold that triggered the adjustment of the filter, it must be at least the ratio of the amplitude of the vibration to the predetermined amplitude because it is now below this predetermined amplitude (i.e. threshold)).
Okita fails to teach “wherein the vibration control method comprises the steps of reducing an amplification factor of an amplification unit used for amplifying the deviation in the servo amplifier... and returning the amplification factor of the amplification unit used for amplifying the deviation to an original amplification factor”.
Kita teaches “wherein the vibration control method comprises the steps of reducing an amplification factor of an amplification unit used for amplifying the deviation in the servo amplifier... and returning the amplification factor of the amplification unit used for amplifying the deviation to an original amplification factor” (Fig. 3 and 4 and  [col 1 line 52] Numeral 25 denotes a speed loop gain circuit which amplifies a speed deviation signal .DELTA..omega..gamma., and numeral 26 denotes an electric power conversion circuit which converts the output signal of the speed loop gain circuit 25 into power to be supplied to the motor 3; [col 3 line 49] FIG. 3 is a block diagram showing the constitution of the control unit 2 according to one embodiment of this invention. In this drawing, the same reference numerals as those used in the prior-art example indicate the same or corresponding parts appearing in the prior-art example...Numerals 25a and 25b each denote a speed loop gain circuit which inputs a speed deviation signal .DELTA..omega..gamma. outputted from the comparator 24, and amplifies and outputs in accordance with its gain value. The gain of the speed loop gain circuit 25b has been set higher than the gain of the other gain circuit 25a...numerals 28a and 28b each denote a switch provided on the output side of the speed loop gain circuits 25a and 25b respectively, and numeral 29 denotes a switch changeover section which controls the on-off operation to close either one of the switches 27a and 27b and also either one of the switches 28a and 28b and to open the other. The above-mentioned switches 27a, 27b, 28a and 28b and the switch changeover section 29 constitute a gain changing means which changes the loop gain such that the position loop gain circuit 22a and the speed loop gain circuit 25a are selected when no gain changeover signal GCS is inputted from the N/C system 1 and also the position loop gain circuit 22b and the speed loop gain circuit 25b are selected when the gain changeover signal GCS is inputted).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machine tool that controls an adjustable filter for filtering a vibration command feeding a servo motor that includes an amplifier feeding the servo motor using a deviation between a measured speed or position and filter output as taught by Okita with the use of an amplifier that feeds a servo with two different and selectable gain values for the amplifier such that different modes of operation are afforded by each amplifier gain as taught by Kita because by incorporating such a feature one would expect to avoid the stated problem of “[col 2] there has been such a problem that the mechanical system of the machine tool makes resonance depending on operating conditions during a rapid feed in the turning operation mode or in the C-axis operation mode, easily causing vibration and noise” by providing the benefit of “[col 2] he present invention has been accomplished in an attempt to solve the problems mentioned above, and has as its object the provision of a high-performance, easy-to-operate spindle drive system of a machine tool which can drive the spindle without adversely affecting the C-axis cutting performance of the machine”.  It would have further been obvious to combine these features because both Okita and Kita relate to the same problem of controlling vibration in a machine tool and a method to improve the cutting performance of the tool by reducing vibrations, specifically resonance or natural frequency vibrations.  By combining these elements it can be considered taking the known machine tool system that moves a tool with a servo motor through position and speed feedback control with a filter that removes natural frequencies from the filtered feedback to feed a servo amplifier that amplifies power to the servo motor with the use of an amplifier with two different gain values that are switchable so that different operable modes are selected with the switchable gains in a known way to produce predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujita et al. (US 20020016648) – teaches a motor command adjustable band rejection filter for a numerical controller
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116